Appellant was prosecuted and convicted under article 529s of chapter 98, of the Act of 1897, which is as follows: "It shall be unlawful for any person to take or gather oysters from the public reefs or beds of the State for sale without having first procured *Page 68 
a license from the fish and oyster commissioner or his deputy. Any person offending against this article shall be deemed guilty of a misdemeanor, and upon convicted shall be fined not less than ten dollars nor more than two hundred and fifty dollars; and any person offering for sale or selling oysters, who is not a regular dealer or has not procured a license for gathering oysters, shall be considered as gathered for sale." Counsel for appellant contends that there is no law regulating the issuance of licenses for pursuing this business; that the last Act of the Legislature, passed in 1897, was a substitute for and repealed all former acts upon this subject, and that there is no provision of law regulating the licensing of this occupation or business. When we examine the Act of 1897, we find that the title thereof expressly states its objects in unmistakable terms. It is "An act to amend articles 529c, 529d, 529g, 529h, 529m, and 529n of chapter 5 of title 13 of the Revised Penal Code of the State of Texas of 1895, and by adding articles 529s and 529t to said chapter 5 of title 13 of said Penal Code of the State of Texas, relating to offenses for the protection of fish, birds, and game, and to repeal all laws in conflict herewith." Now, it will be observed that article 529l is not affected by this act, and remains just as it stood before this act was passed. When we consult article 529l, we find that it provides clearly for a license in order to pursue the business of taking oysters from the public beds or reefs of this State for sale. As above stated, the contention of the appellant is that this article has been repealed. We do not agree to this contention. It has never been affected by the Act of 1897. Construing this article 529l in connection with article 529s, the offense is clearly defined, with ample provisions made for obtaining the license required by law. This is the only contention urged by appellant, and we do not think it is well taken, and the judgment is accordingly affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.